                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                       NO: 5:20-CV-363-M

JACOB QUEERN,                                         )
                                                      )
       Plaintiff,                                     )
                                                      )       ORDER
V.                                                    )
                                                      )
UNITED STATES,                                        )
                                                      )
       Defendant.                                     )



       Before the Court are Plaintiffs "Motion for Expedited Consideration Pursuant to 28 U.S.C.

§ 1657" [DE 19] and "Motion [pursuant to] 28 U.S.C. § 1915(e)(l), 5 U.S.C. § 504, 28 U.S.C. §

2412" [DE 20]. For the following reasons, the motion to expedite is denied and the motion for

appointment of counsel and for an award of fees and costs is denied without prejudice.

       First, Plaintiff seeks expedited consideration of the merits of his claims, which he identifies

as violations of his due process rights under the Fifth and Fourteenth Amendments (claims 1 and

2); retaliation in violation of the First Amendment (claim 3); an unreasonable search and seizure

in violation of the Fourth Amendment (claim 4); and violation of his "right to access" under the

Fourteenth Amendment (claim 5). Notably, except for a brief citation to the Fourth Amendment,

the operative Complaint mentions neither a constitutional violation nor 42 U.S.C. § 1983. See DE

10. In any case, the Court finds no justification for expedited consideration of the merits of

Plaintiffs claims at this stage; the docket reflects that the case is still in initial screening, a

recommendation is pending concerning the viability (in part) of Plaintiffs complaint, and the

Defendant has not yet appeared. Thus, Plaintiffs request is unjustified, and the motion is denied.




           Case 5:20-cv-00363-M Document 22 Filed 12/17/20 Page 1 of 3
""•



       Next, Plaintiff asks that the Court appoint counsel to represent him. Under 28 U.S.C. §

1915(e)(l), the Court may appoint an attorney for a plaintiff who cannot afford counsel; however,

"a plaintiff does not have an absolute right to appointment of counsel" in civil matters. Miller v.

Simmons, 814 F.2d 962, 966 (4th Cir. 1987). "[T]he informa pauperis statute merely authorizes

a court to 'request' that an attorney represent a plaintiff." Matherly v. Johns, No. 5:l 1-CT-3020-

BR, 2012 WL 4447590, at *3 (E.D.N.C. Sept. 25, 2012) (citing 28 U.S.C. § 1915(e)(l)). A court

cannot force an attorney to accept an appointment under the statute, and the court has no authority

to commit financial resources to appointed counsel in a civil case. Id (citing Mallard v. US Dist.

Court for the S Dist. ofIowa, 490 U.S. 296,310 (1989)).

        The Fourth Circuit has held that a litigant requesting appointment of pro bono counsel

"must show that his case is one with exceptional circumstances." Emrit v. Am. Commc 'ns

Network, Inc., No. 1:13CV776, 2013 WL 5655459, at *2 (M.D.N.C. Oct. 15, 2013) (quoting

Miller, 814 F.2d at 966). That is, "[i]f it is apparent to the district court that a prose litigant has a

colorable claim but lacks the capacity to present it, the district court should appoint counsel to

assist him." Id (quoting Gordon v. Leeke, 574 F.2d 1147, 1153 (4th Cir. 1978)). In this case, the

Court cannot determine whether Plaintiff has a colorable claim at this early stage of the litigation

before the Defendant has had an opportunity to answer or otherwise respond to the Complaint.

Accordingly, the Plaintiffs request for appointment of counsel is premature and denied without

prejudice.

        Finally, the Plaintiff asks for an award of fees and costs. Plaintiffs request appears to

mirror his request for relief in the operative Complaint.          Again, the Court will not make

determinations as to the merits of the Plaip_tiff s claims until the litigation has progressed to a stage

at which the claims are at issue, the discovery process has completed, and all applicable federal



                                                   2

             Case 5:20-cv-00363-M Document 22 Filed 12/17/20 Page 2 of 3
and local rules have been followed. The Court will deny the Plaintiff's motion without prejudice

as premature.

       THEREFORE, the Plaintiffs "Motion for Expedited Consideration Pursuant to 28 U.S.C.

§ 1657" [DE 19] is DENIED and the "Motion [pursuant to] 28 U.S.C. § 1915(e)(l), 5 U.S.C. §

504, 28 U.S.C. § 2412" [DE 20] is DENIED WITHOUT PREJUDICE as premature.


       SO ORDERED this
                               :;ti;: day of December, 2020.
                              17



                                            RICHARD E. MYERS II
                                            UNITED STATES DISTRICT JUDGE




                                               3

           Case 5:20-cv-00363-M Document 22 Filed 12/17/20 Page 3 of 3
